Exhibit 10.26

Amendment

to the Employment Agreement dated June 18, 2017

by and between

Teva Pharmaceuticals USA, Inc. and Hafrun Fridriksdottir

This Amendment (this “Amendment”) is made this     day of May, 2018, by and
among Teva Pharmaceuticals USA, Inc. and Hafrun Fridriksdottir (the “Executive”)
to the Employment Agreement entered into between the Company and Executive dated
June 18, 2017 (the “Agreement”).

Whereas, the Company and Executive have entered into the Agreement; and

Whereas, the Parties wish to amend certain terms of the Agreement as set forth
below.

Now therefore, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

  1.

Except as expressly set-forth in this Amendment, all terms and conditions of the
Agreement shall continue in full force and effect.

 

  2.

Section 9(e) of the Agreement shall be replaced in its entirety with the
following:

“Covenant Not to Compete. By signing this Agreement, the Executive hereby
acknowledges and agrees that, in her capacity as Executive Vice President,
Global R&D of the Teva Group, the Executive will have a great deal of exposure
and access to a broad variety of commercially valuable proprietary information
of the Teva Group, including, by way of illustration, confidential information
regarding the Teva Group’s current and future products and strategies, costs and
other financial information, R&D and marketing plans and strategies, etc. As a
result of the Executive’s knowledge of the above information and in
consideration for the benefits offered by the Company under this Agreement, the
Executive affirms and recognizes her continuing obligations with respect to the
use and disclosure of confidential and proprietary information of the Teva Group
pursuant to the Teva Group’s policies and the terms and conditions of this
Agreement, and hereby agrees that, during the Term of Employment and for a
period of twelve (12) months following the Termination Date (to the extent such
restriction does not violate any statute or public policy), the Executive shall
not, directly or indirectly (whether as an officer, director, owner, employee,
partner, consultant or other direct or indirect service provider) perform any
services for a company engaged in development, manufacture of, sale of or
trading in (i) generic products or (ii) specialty pharmaceutical products
(including but not limited to biopharmaceutical products) that are competitive
with a product developed manufactured, sold or otherwise traded in by the
Company as of the date of such termination of employment.”

 

  3.

This Amendment may be executed in multiple counterparts, each of which will be
deemed to be an original and all of which will be deemed to be a single
agreement

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

/s/ Deborah Griffin

Teva Pharmaceuticals USA, Inc.

  

/s/ Hafrun Fridriksdottir

Hafrun Fridriksdottir

01.04.2019